                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 18-9139 FMO (PLAx)                               Date     January 21, 2020
 Title             Pedro Hernandez v. Synchrony Bank, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Filing Third Amended
                           Complaint

        Pursuant to the Court’s Order of December 30, 2019, (Dkt. 52), the court granted
defendants’ motion to dismiss, and plaintiff was “granted until January 9, 2020, to file a Third
Amended Complaint[.]” (See id. at 2). Plaintiff was “cautioned that failure to timely file a Third
Amended Complaint may result in this action being dismissed without prejudice for failure to
prosecute and/or failure to comply with a court order.” (See id.). As of the filing date of this Order,
a Third Amended Complaint has not been filed. (See, generally, Dkt.). Nor has plaintiff filed a
notice that he intends to stand on his most recent complaint rather than file a Third Amended
Complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (to avoid
dismissal pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, plaintiff must file an
amended complaint or a notice that he will stand on the dismissed complaint). Even though
plaintiff’s Third Amended Complaint was due on January 9, 2020, the court will give plaintiff one
final opportunity to file a Third Amended Complaint or otherwise respond. Plaintiff is again
admonished to carefully consider the arguments raised by defendants in their motion to dismiss.
(See Dkt. 26, Court’s Order of December 30, 2019, at 1-2).

         Based on the foregoing IT IS ORDERED THAT:

       1. If plaintiff still wishes to pursue this action, he is granted until February 3, 2020, to file
either a Third Amended Complaint or Notice of Intent to Stand on Second Amended Complaint
(“Notice of Intent”). Plaintiff is cautioned that failure to timely file a Third Amended Complaint or
Notice of Intent may result in this action being dismissed without prejudice for failure to prosecute
and/or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co.,
370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Edwards, 356 F.3d at 1065.

       2. Defendants shall file their Answer to the Third Amended Complaint or a motion pursuant
to Fed. R. Civ. P. 12 no later than February 17, 2020.
                                                         Initials of Preparer            vdr


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
